Ogden, J.
The Attorney-Greneral confesses many errors in the record and judgment of this case, but one of which do we deem it necessary to notice.
Judgment final was entered upon a forfeited bail bond, but the bond is fatally defective in not requiring the defendant to make his appearance at any particular place or county to answer the charge against him. In this respect the bond fails to comply with the requirements of the statute, and is insufficient to support any judgment whatever.
The judgment is therefore reversed and the cause dismissed.
Reversed and dismissed.